AFFIRMED as MODIFIED and Opinion Filed March 3, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01570-CR

                    JUAN MARTIN PEDROZA, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F-1875239-H

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Appellant Juan Martin Pedroza appeals his conviction for murder, challenging

as his sole issue that the trial court lacked jurisdiction to render judgment because

this case was not properly transferred to its docket. In a cross-point, the State

requests that we modify the trial court’s judgment to reflect Appellant’s place of

confinement as “Institutional Division, TDCJ.” Based upon well-settled

jurisprudence established in this Court, we modify the judgment and affirm in this

memorandum opinion. See TEX. R. APP. P. 47.4.
                                         I.       BACKGROUND

         In February 2018, Appellant was arrested for the 2010 murder of then sixteen-

year-old Jacob Guerra. On February 16, 2018, Appellant was arraigned by a

magistrate assigned to the 292nd Judicial District Court of Dallas County, during

which Appellant requested an attorney be appointed to represent him. That request

was granted four days later by the Criminal District Court Number One of Dallas

County.1 On March 20, 2018, a grand jury empaneled in the Criminal District Court

Number Six of Dallas County returned an indictment against Appellant for murder.

The indictment was filed in Criminal District Court Number One. The record

contains no order of transfer as between the 292nd District Court, Criminal District

Court Number One, or Criminal District Court Number Six.

         Appellant waived his right to a jury trial and entered an open plea of guilty.

Criminal District Court Number One (hereinafter, the trial court) held a sentencing

hearing on December 6, 2019, wherein the trial court accepted Appellant’s guilty

plea, found Appellant guilty of the crime charged, and made an affirmative deadly

weapon finding on the record. At the conclusion of the sentencing hearing, the trial

court assessed punishment at 25 years’ confinement in the “Institutional Division of

the Texas Department of Criminal Justice.” The trial court memorialized its ruling

in a Judgment of Conviction, entered on December 17, 2019, reflecting Appellant’s




   1
       Appellant later retained counsel for his defense.
                                                     –2–
place of confinement as “TDCJ, Correctional Institutions Division.” This appeal

timely followed.

                                    II.    ANALYSIS

A.    Jurisdictional Challenge

      In his sole issue, Appellant contends that the trial court, Criminal District

Court Number One, lacked jurisdiction over this case because Criminal District

Court Number Six, which empaneled the grand jury that returned his indictment, did

not enter an order of transfer. “When a defendant fails to file a plea to the

jurisdiction, he waives any right to complain that a transfer order does not appear in

the record.” Keller v. State, 604 S.W.3d 214, 231 (Tex. App.—Dallas 2020, pet.

ref’d) (quoting Wilson v. State, No. 05-18-00801-CR, 2019 WL 3491931, at *4 (Tex.

App.—Dallas Aug. 1, 2019, no pet.) (mem. op., not designated for publication)

(citing Lemasurier v. State, 91 S.W.3d 897, 899 (Tex. App.—Fort Worth 2002, pet.

ref’d) and Mills v. State, 742 S.W.2d 831, 834–35 (Tex. App.—Dallas 1987, no

pet.))). Appellant failed to file a plea to the jurisdiction in the trial court and, absent

an objection, waived the issue under our long-standing precedent. Mills, 742 S.W.2d

at 835. Appellant acknowledges that his position on appeal is against current

authority.

       Even if Appellant’s sole issue had been preserved, we would find no error

because the record does not show a transfer was necessary. Jurisdiction lies in the

court in which the indictment or complaint is first filed. See TEX. CODE CRIM. PROC.

                                           –3–
ANN. art. 4.16. In large counties with multiple district courts, such as Dallas, the

judges of those courts “may adopt rules governing the filing and numbering of cases,

the assignment of cases for trial, and the distribution of the work of the courts as in

their discretion they consider necessary or desirable for the orderly dispatch of the

business of the courts.” Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas

2005, pet. ref’d) (quoting TEX. GOV’T CODE ANN. § 24.304 (now codified at TEX.

GOV’T CODE ANN. § 24.024)). The court impaneling a grand jury is not necessarily

assigned all cases returned by the grand jury. Bourque, 156 S.W.3d at 678. “When

two or more courts have concurrent jurisdiction of any criminal offense, the court in

which an indictment or a complaint shall first be filed shall retain jurisdiction except

as provided in Article 4.12.”2 TEX. CODE CRIM. PROC. ANN. art. 4.16; Mills, 742

S.W.2d at 834-35.

        The record reflects that although Appellant was indicted by a grand jury

empaneled by Criminal District Court Number Six, the indictment was filed, and the

case tried, in Criminal District Court Number One. Thus, even if Appellant had

preserved his sole issue on appeal, the record reflects no reversible error. Murphy v.

State, No. 05-19-00886-CR, 2020 WL 7396009, at *3 (Tex. App.—Dallas Dec. 17,

2020, no pet. h.) (mem. op., not designated for publication) (transfer order was




    2
     Article 4.12 is inapplicable here, as it governs jurisdiction over misdemeanors. See TEX. CODE CRIM.
P. ANN. art. 4.12.
                                                  –4–
unnecessary where the record reflected that the indictment was first filed in the court

in which the case was tried); Bourque, 156 S.W.3d at 678.

      We overrule Appellant’s sole issue.

B.    Modification of Judgment

      In its sole cross-issue, the State requests that we modify the judgment to reflect

the correct place of Appellant’s confinement. Although the trial court pronounced

Appellant’s sentence as 25 years confinement in the “Institutional Division of the

Texas Department of Criminal Justice,” the judgment states, in “Punishment and

Place of Confinement,” that the sentence is “25 YEARS TDCJ, CORRECTIONAL

INSTITUTIONS DIVISION.”

      We have the power to modify an incorrect judgment to make the record speak

the truth when we have the necessary information before us to do so. See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet. ref’d). We

have previously exercised this power to correct a judgment to reflect the correct

place of confinement in circumstances nearly identical to this case. See Titus v. State,

No. 05-19-00393-CR, 2020 WL 2988643, at *2 (Tex. App.—Dallas June 4, 2020,

pet. ref’d) (mem. op., not designated for publication).

      Therefore, based upon the record, we modify the trial court’s judgment to

correctly reflect Appellant’s place of confinement as “Institutional Division, TDCJ.”



                                          –5–
      As modified, we affirm the trial court’s judgment.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
191570F.P05




                                       –6–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JUAN MARTIN PEDROZA,                         On Appeal from the Criminal District
Appellant                                    Court No. 1, Dallas County, Texas
                                             Trial Court Cause No. F-1875239-H.
No. 05-19-01570-CR          V.               Opinion delivered by Justice
                                             Goldstein. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee                 and Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      “Punishment and Place of Confinement: 25 YEARS Institutional
      Division, TDCJ.”

As REFORMED, the judgment is AFFIRMED.

Judgment entered March 3, 2021




                                       –7–